DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 5 and 13 are objected to because of the following informalities:
Claim 5, line 1, the recitation “said batteries” should be -- batteries
Claim 13, line 7, the recitation “at least one light” should be -- at least one light
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346), in view of Fowler (U.S. 2013/0278063).
Regarding claim 1, Jakins teaches a power pack (abstract), comprising: 
a battery pack (10, Fig. 1; [0041]), comprising; 

a case (30+14, Fig. 1 and 2; [0027] [0029]);
at least solar panel ([0025] [0034] [0039]) (e.g., solar panel 402 connected to 406 via cable 404, Fig. 5; [0048]);
at least one output port (37, 40, Fig. 2; [0036] [0037] [0039])
at least one input port (31, 33, 34, Fig. 2; [0033] [0034] [0039]);
a battery management system ([0009] [0042]); and 
at least one light (32, 38, 41, Fig. 2; [0033] [0036] [0037]), projecting light away from said case (30+14, Fig. 1 and 2).
Jakins does not explicitly teach solar panel integrated into said case.
Fowler (U.S. 2013/0278063) teaches at least solar panel (22, Fig. 1 and 2) integrated into said case (70, Fig. 1; [0018]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to incorporate solar panel integrated into said case of Fowler’s into Jakins’, in order to keep parts in one unit ready for use and to prevent missing/loosing parts.
Regarding claim 2, Jakins teaches the power pack of claim 1, in view of Fowler, wherein said battery pack comprises one to 40 batteries ([0060]). 

Regarding claim 3, Jakins teaches the power pack of claim 1, in view of Fowler,  wherein said battery pack comprises batteries ([0060]). Jakins does not explicitly teach (a battery pack comprising) 4 to 8 batteries. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to incorporate 4 to 8 batteries into Jakins’ power pack, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Jakins teaches the power pack of claim 1, in view of Fowler,  wherein said power pack contains at least one battery pack where each battery pack has batteries ([0060]). Jakins does not explicitly teach (each battery pack has) 8 batteries. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to incorporate 8 batteries into Jakins’ power pack, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Jakins teaches the power pack of claim 1, in view of Fowler, wherein said batteries are lithium ion ([0025]).
Regarding claim 6, Jakins teaches the power pack of claim 1, in view of Fowler,  wherein said power pack has an output of of from about 100 watts to about 1200 watts ([0025] [0036], maximum 1000 Watts output/each outlet). 
Regarding claim 12, Jakins teaches the power pack of claim 1, in view of Fowler,  wherein said batteries are recharged by a member of the group consisting of mechanical energy, solar energy, and electrical energy ([0025] [0039]).
Regarding claim 13, Jakins teaches a power pack (10, Fig. 1; [0041]; abstract), comprising: 
a case (30+14, Fig. 1 and 2; [0027] [0029]);
from one to four battery packs (12 of 10, Fig. 1; [0027])
wherein each battery pack (12 of 10, Fig. 1; [0027]) comprises rechargeable batteries ([0060]).
at least one output (37, 40, Fig. 2; [0036] [0037] [0039]); 
at least one input (31, 33, 34, Fig. 2; [0033] [0034] [0039]); 
at least one light (32, 38, 41, Fig. 2; [0033] [0036] [0037]);
a battery management system ([0009] [0042]).
Jakins does not explicitly teach (each battery pack has) 8 rechargeable batteries. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to incorporate 8 rechargeable batteries into Jakins’ power pack, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980). (See Note below for further reference of one to four battery packs)
Note: Juzkow (U.S. 2016/0380247) teaches one to four battery packs ([0016]; a pack housing [0007])
Regarding claim 14, Jakins teaches the power pack of claim 13, wherein said power pack has an output of from about 100 to about 1000 Watts ([0025] [0036], maximum 1000 Watts output/each outlet).
Regarding claim 15, Jakins teaches the power pack of claim 13, wherein said batteries are rechargeable lithium ion batteries ([0025]).
Regarding claim 16, Jakins teaches the power pack of claim 17, wherein said batteries are recharged by a member of the group consisting of mechanical energy, solar energy, and electrical energy ([0025] [0039]). 
Regarding claim 17, Jakins teaches the power pack of claim 13, wherein said power pack has an output of from about 100 watts to about 1200 watts ([0025] [0036], maximum 1000 Watts output/each outlet). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Fowler (U.S. 2013/0278063), as applied above in claim 1, in view of Lucas U.S. 2008/0088266).
Regarding claim 7, Jakins teaches the power pack of claim 1, in view of Fowler. Jakins does not explicitly teach wherein said power pack weighs from about 4 pounds to about 20 pounds.
an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Fowler (U.S. 2013/0278063), as applied above in claim 1, in view of Hermann (U.S. 2016/0218401).
Regarding claim 8, Jakins teaches the power pack of claim 1, in view of Fowler. Jakins does not explicitly teach wherein said battery pack has two thermosistors/thermistors (although Jakins teach preferred temperature range [0030]; over-temperature protection [0060]).
However, Hermann teaches battery pack has two thermistors ([0099], thermistors to detect battery temperature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate battery pack has two thermistors of Hermann’s into Jakins’, in view of Fowler’s, in order to provide a means for battery temperature detection.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Fowler (U.S. 2013/0278063), as applied above in claim 1, in view of Koebler (U.S. 2016/0181587).
Regarding claim 9, Jakins teaches the power pack of claim 1, in view of Fowler. Jakins does not explicitly teach wherein said at least one light comprises a spotlight.
However, Koebler teaches a spotlight ([0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spotlight of Koebler’s into Jakins’, in view of Fowler’s, in order to assist user in dark or close places ([0134]; Koebler).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Fowler (U.S. 2013/0278063), as applied above in claim 1, in view of Park U.S. 2010/0307479).
Regarding claim 10, Jakins teaches the power pack of claim 1, in view of Fowler, where said power pack incorporates at least two solar panels ([0025] [0055]). Jakins does not explicitly teach wherein said at least two solar panels may be reversibly positioned to reversibly expose the solar panels to light.
However, Park teaches solar panels may be reversibly positioned to reversibly expose the solar panels to light ([0011] [0014] [0130]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate solar panels may be reversibly positioned to reversibly expose the solar 
Regarding claim 11, Jakins teaches the power pack of claim 1, wherein said power pack has solar panels ([0025] [0055]) integrated into said power pack. 
Jakins does not explicitly teach three solar panels, wherein said solar panels may be reversibly positioned to reversibly expose the solar panels to light.
However, Park teaches solar panels may be reversibly positioned to reversibly expose the solar panels to light ([0011] [0014] [0130]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate solar panels may be reversibly positioned to reversibly expose the solar panels to light of Park’s into Jakins’, in view of Fowler’s, in order to capture the light power in different directions (abstract; Park).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Juzkow (U.S. 2016/0380247), as applied above in claim 13, and further in view of Urschel (U.S. 2014/0210399).
Regarding claim 18, Jakins teaches the power pack of claim 13. Jakins does not explicitly teach wherein said power pack weighs from about 4 pounds to about 30 pounds.
However, Urschel teaches a battery pack’s weight ([0043], approximate 30lbs). It would have been obvious to one of ordinary skill in the art before the effective filing date an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Juzkow (U.S. 2016/0380247), as applied above in claim 13, and further in view of Hassounah (U.S. 2016/0368464).
Regarding claim 19, Jakins teaches the power pack of claim 13, in view of Juzkow. Jakins does not explicitly teach wherein said power pack weighs from about 4 pounds to about 15 pounds.
However, Hassounah teaches power pack weight ([0060], lines 10-14, battery weight about 15 pounds; Hassounah). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery pack’s weight of Hassounah’s into Jakins’, in view of Juzkow’s, in order to provide a required power output corresponding to the battery pack weight, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346) and Juzkow (U.S. 2016/0380247), as applied above in claim 13, and further in view of Oberlin (U.S. 2008/0084182).
Regarding claim 20, Jakins teaches the power pack of claim 13, in view of Juzkow. Jakins does not explicitly teach wherein said power pack weighs from about 7 to about 9 pounds.
However, Oberlin teaches a battery pack’s weight from about 7 to about 9 pounds ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery pack’s weight  from about 7 to about 9 pounds of Oberlin’s into Jakins’, in view of Juzkow’s, in order to provide a required power output corresponding to the battery pack weight, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2016/0380247, U.S. 2016/0380247, U.S. 2005/0161276, U.S. 2008/0238370 and U.S. 2012/0091955.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 4, 2021